      VIEWPOINT FINANCIAL GROUP   Exhibit 10.1 Executive Officer Incentive Plan
   

      Element   Plan Design
 
   
Type of Plan
  A target annual incentive plan that provides cash and phantom stock awards
based on the achievement of Corporate goals and goals related to each
executive’s area(s) of responsibility.
 
   
Effective Date
  The plan will be effective as of January 2011.
 
   
Plan Objectives
  The objectives of the plan are to:
 
   
 
 
•    Ensure mutual understanding of key business strategies and goals by
participants and Board members.
 
   
 
 
•    Focus executives on the achievement of annual and long-range results.
 
   
 
 
•    Promote and build teamwork, aligning team and individual efforts toward
accomplishing key business priorities.
 
   
 
 
•    Reward outstanding short- and long-term performance results by providing
competitive incentive awards consistent with actual results.
 
   
Participation
  Participants will be approved by the Compensation Committee each year based on
a recommendation from the President/Chief Executive Officer.
 
   
 
  Participation in a given year does not constitute the right to participate in
succeeding years.
 
   
Performance Period
  Each performance period is one year in duration, and corresponds with VPFG’s
fiscal year.
 
   
Organization Performance Threshold
  The organization performance threshold requires a certain level of
organization performance before any incentive awards will be paid. The threshold
is a defined level of earnings per share (EPS) determined by the Compensation
Committee prior to each performance period.
 
   
 
  The organization performance threshold functions as an “on/off switch” for the
plan in the following manner:
 
   
 
 
•    When the threshold is met, awards will be paid if one or more performance
goals are achieved.
 
   
 
 
•    When the threshold is not met, no awards will be paid regardless of actual
results on performance goals.

 

 



--------------------------------------------------------------------------------



 



VIEWPOINT FINANCIAL GROUP
Executive Officer Incentive Plan

      Element   Plan Design
 
   
Performance Goal Setting
  All participants will share a set of Corporate performance goals (business
plan and financial). Each participant will also have performance goals that are
specific to their area(s) of responsibility.
 
   
 
 
•    75% of each executive’s award will be based on Corporate results, and
 
   
 
 
•    25% of each executive’s award will be based on goals related to their
area(s) of responsibility and an individual assessment that includes the
following performance categories, among others that may be determined by the
Board:
 
   
 
 
•    Leadership.
 
   
 
 
•    Implementation,
 
   
 
 
•    Management,
 
   
 
 
•    Organization,
 
   
 
 
•    Relationships, and
 
   
 
 
•    Board Interaction (President/Chief Executive Officer only).
 
   
 
  To keep executives focused on the most important goals for the organization,
the plan will include a limited number of Corporate and individual performance
goals each year. As part of the goal setting process, each goal will be:
 
   
 
 
•    Weighted based on its importance to the organization for the performance
period,
 
   
 
 
•    Specific in terms of the desired performance and how performance will be
measured and evaluated, and
 
   
 
 
•    Aligned with VPFG’s business strategies and goals.
 
   
 
  The performance goals will come from VPFG’s annual and longer-term business
plans. 2011 Corporate goals will include:
 
   
 
 
•    Return on Average Equity (20%),
 
   
 
 
•    Nonperforming Assets (20%)
 
   
 
 
•    Efficiency Ratio (20%),
 
   
 
 
•    Earnings Per Share (20%),
 
   
 
 
•    Loan Growth (10%), and
 
   
 
 
•    Core Deposit Growth (10%).
 
   
 
  The Compensation Committee will approve the Corporate performance goals and
any individual goals for the President/Chief Executive Officer. The
President/Chief Executive Officer will approve the goals for each executive’s
area of responsibility and review them with the Compensation Committee.

 

2



--------------------------------------------------------------------------------



 



VIEWPOINT FINANCIAL GROUP
Executive Officer Incentive Plan

      Element   Plan Design
 
   
Award Opportunities
  There are three levels of award opportunities for each performance goal:
 
   
 
 
•    Minimum = 50% of the target award.
 
   
 
 
•    Target = 100% of the award.
 
   
 
 
•    Maximum = 170% of the target award.
 
   
 
  There will be no award for a performance goal when the actual results are
below minimum. Also, there will be no additional award for a performance goal
when actual results are above maximum.
 
   
 
  All awards are a percentage of the salary earned by each participant during
the performance period. The award opportunities are tiered by position level as
follows:

                              Award Opportunities   Position   Minimum    
Target     Maximum  
President/CEO
    25 %     50 %     85 %
Executive Vice Presidents
    15 %     30 %     51 %

     
 
  Each year, award opportunities will be determined based on competitive annual
incentive practices in the markets defined in VPFG’s Total Compensation
Philosophy. The Compensation Committee will approve the award opportunities for
all participants based on a recommendation from their outside compensation
consultant.

 

3



--------------------------------------------------------------------------------



 



VIEWPOINT FINANCIAL GROUP
Executive Officer Incentive Plan

      Element   Plan Design
 
   
Award Determination
  Awards will be determined at the end of the performance period based on actual
performance goal results and an assessment of individual performance.
 
   
 
  If the Organization Performance Threshold is achieved, an award will be earned
if at least one performance goal is accomplished above the Minimum level. The
total award will be the sum of the awards for each performance goal, and an
assessment of the executive’s overall performance.
 
   
 
  The President/Chief Executive Officer (in conjunction with the executive team)
will initially calculate actual organization goal performance. These
calculations will be reviewed and approved by the Compensation Committee.
 
   
Form and Timing of Payment
  50% of any annual incentive award will be paid in cash and 50% will be
converted to phantom stock which mirrors VPFG’s stock price and vests two years
from the grant date based on achievement of the Organization Performance
Threshold over the two year period:
 
   
 
 
•     If the threshold is achieved both years, the restrictions will lapse and
the phantom shares will be earned and paid in cash on or before March 15 of the
fiscal year following the end of the two year period.
 
   
 
 
•     If the threshold is achieved one year, one-half of the phantom shares will
be earned and paid in cash on or before March 15 of the fiscal year following
the end of the two year period.
 
   
 
 
•     If the threshold is not achieved either year, the phantom will be
cancelled and not earned.
 
   
 
  The cash award from each phantom share will be equal to the closing stock
price on the day the phantom share awards are paid.
 
   
Change of Position
  If a participant moves into a position with a higher or lower incentive
opportunity during a performance period, he or she will generally receive a
prorated award based on the length of time they were in each position during the
performance period and actual performance results.
 
   
New Hires
  Participants who are hired into a position during a performance period will be
eligible for a prorated award based on the length of time they are in the
position and actual performance results. Generally, an executive must be in the
position at least three months to be eligible for an award.

 

4



--------------------------------------------------------------------------------



 



VIEWPOINT FINANCIAL GROUP
Executive Officer Incentive Plan

      Element   Plan Design
 
   
Termination
  In the event that a participant is terminated or voluntarily leaves the
organization prior to the end of a performance period for reasons other than
stated below, any potential award (including phantom shares) will usually be
forfeited. An award is at the discretion of the Compensation Committee based on
a recommendation from the President/Chief Executive Officer.
 
   
Death, Disability or Retirement
  If a participant retires, dies or becomes disabled (meeting the disability
definition under the long-term disability plan) during a performance period, a
prorated award (including phantom shares) may be earned based on the length of
time the participant was a full-time employee. An award is at the discretion of
the Compensation Committee based on a recommendation from the President/Chief
Executive Officer.
 
   
Award Recoupment in the Event of Financial Restatement
  If for any reason VPFG has to restate its financial statements, the Board or
Committee will take, in its sole discretion, such action as it deems necessary
to make adjustments to any short- or long-term incentive awards earned during
the current year and up to three years before the restatement. The Board or
Committee may require reimbursement of any bonus or incentive compensation
awarded to current and past officers or cancel unvested restricted stock or
other stock or stock-based awards previously granted to such officers in the
amount by which such compensation exceeded any lower payment that would have
been made based on the restated financial results.
 
   
Plan Reviews
  The Compensation Committee will review the annual incentive plan every year to
ensure it continues to meet the needs of VPFG and participants.
 
   
Plan Changes or Termination
  The annual incentive plan may be changed or terminated at any time at the
discretion of the Board.
 
   
Terms of Employment
  Nothing in this plan should interfere with or limit in any way the right of
ViewPoint Financial Group to terminate any participant’s employment at any time,
or confer upon any participant any right to continue in the employ of the
organization.
 
   
 
  No participant in the plan will have any interest whatsoever in any specific
asset of ViewPoint Financial Group as a result of this plan or any provision
thereof.
 
   
Governance
  The Compensation Committee is responsible for the overall governance of the
plan. Specifically, the Committee is responsible for the plan design and for
approving the organization performance threshold, incentive participation, award
opportunities, organization performance goals, and incentive awards based on
recommendations from the President/Chief Executive Officer.
 
   
 
  All determinations of the Committee will be conclusive and binding on all
parties.

 

5